Appeal by defendant from a judgment of the Supreme Court, Kings County (Lodato, J.), rendered June 17, 1980, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s failure to raise his objection to the adequacy of the plea allocution before the court of first instance precludes the preservation of his claim for appellate review (see People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Santiago, 100 AD2d 857; People v McKenzie, 88 AD2d 646), and reversal would not be warranted in the interest of justice (People v Fernandez, 91 AD2d 1073). Boyers, J. P., Rubin, Lawrence and Eiber, JJ., concur.